The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on September 18, 2022. Claims 11, 13, and 18 have been amended; no claims have been cancelled; claims 19-20 have been added.   
Applicant's submission of an information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 7, 2022, September 16, 2022, and September 19, 2022 prompted the new ground(s) of rejection presented in this Office action.  
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 7, 2022, September 16, 2022, and September 19, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 relate to an ethylennically unsaturated monomer according to structure (D.I) characterized by the nature of groups R1-R10. Claims 11-17 and 19-20 relate to a copolymer of ethylennically unsaturated monomers comprising C. at least one nonionic unsaturated hydrophobic monomer according to claim 1. Claim 18 relates to a method for thickening an aqueous emulsion. 
The description gives only support for the features as presented in the claims.
However, the description is absolutely silent on any way on how to put the invention into practice and gives only a list of possible embodiments according to the structure (D.I) of claims 1, 11, and 18 without pointing to any particular compound. The application does not disclose any specific compound that could be prepared, neither any indication on how to synthesize the surface-active compound (starting material, reaction steps, etc.). It is of the generally accepted principle that if a compound is claimed, a detailed description of at least one way of carrying out the invention must be given, meaning that one way of synthesizing one compound or at least clear indication on how the skilled person should proceed. Evidences should be brought in the description and it is considered that the insufficiency of disclosure is such that referring to the common genera! knowledge for preparing a hypothetical compound is insufficient. Without said indications it is considered that the skilled person is unable to perform the invention without undue burden and without needing inventive skill. Therefore, the application lacks disclosure.
	The scope of claims 1-20 is unclear, the reason is the following: the definitions of R1-R10 are “open-ended” definitions which have no dear meaning for the person skilled in the art, therefore preventing them from deciding which compounds are covered by the claim and which are not In particular, the following terms are problematic: "bivalent linking group", "bivalent polyether group", “a moiety having a site of ethylenic unsaturation”, etc. 
Those terms are vague, and do not include limitations concerning the number of carbon atoms or the possibility and the nature of substituents on those groups. The application should therefore be amended to remove this lack of clarity.
Claim 11 recites the limitation "at least one nonionic unsaturated hydrophobic monomer according to claim 1" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "at least one nonionic unsaturated hydrophobic monomer according to claim 1" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the carboxylic acid monomer (A)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the carboxylic acid monomer (A)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pH responsive composition of claim 12" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,029,967, for rationale recited in paragraph 4 of the Office Action dated November 15, 2021.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/556,673, for rationale recited in paragraph 5 of the Office Action dated November 15, 2021.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/556,584, for rationale recited in paragraph 6 of the Office Action dated November 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kilaas et al. (U.S. Patent Application Publication 2015/0094240 A1).
With regard to the limitations of claims 1-20, Kilaas discloses di-tert-butyl substitued polyalkoxyiated cathechols, used as oil tracked compounds the following:
(45) (((((((3,5-di-tert-butyl-1,2-pheny!ene)bis(oxy))bis(ethane-2,1- diyl))bis(oxy}}bis(ethane-2,1-diyl))bis(oxy})bis(methylene)}dibenzene
(46) ·13,13'-((3,5-di-tert-butyl-1,2-phenyiene)bis(oxy))bis(1-phenyl-2,5,8, 11- tetraoxatridecane)
(47) 19,19'-((3,5-di-tert-butyl-1,2-pheny!ene)bis(oxy) )bis(1-phenyl-2,5,8, 11, i 4, 17-hexaoxanonadecane)
(48) 25,25'-((3,5-di-tert-butyl-1,2-pheny!ene)bis(oxy))bis(1-phenyl-2,5,8, 11, 14, 17,20,23-octaoxapentacosane}
(49) 13,13'-((3,5-di-tert-butyl-1,2-pheny!ene)bis(oxy))bis(1-(4-(tertbutyl)phenyl)-2,5,8, 11-tetraoxatridecane)
(50) 25,25'-((3,5-di-tert-butyl-1,2-phenylene)bis(oxy)}bis(1-(4-(tertbutyl)phenyl)-2,5,8, 11,14,17,20,23-octaoxapentacosane) (claims 1, 9 (compounds 45-50 and 120-122), paragraph [0150], (compounds 45-50 and 120-122).
	It is noted that the above-mentioned compounds are substantially identical to the claimed monomer structure of (D.I).
It is noted that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law
pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4(c).
Furthermore, it is noted that the structure (D.I) covers an enormous number of compounds due to the lack of clarity concerning the various substituents definition. According to the problem solution approach, all alternatives of a claim should solve the technical problem underlying the claimed invention. When the inventive step involved in the claims is based on achievement of a technical effect which is caused by the feature which differentiates the closest prior art from the subject matter of the claim, al! embodiments of the latter should give rise to this effect. In other words, when the prior art is close to the claimed subject-matter, it is a requirement that it is credible that all claimed alternatives are a solution to the problem which can be objectively derived from said technical effect. In the present case, the difference between the claimed alternatives and the closest prior art is modest. 
In addition, the number of alternative compounds falling within the scope of the present claims is such that it is unlikely that all of them possess the type and level of activity required to achieve the technical effect essential for the resolution of the problem. 
Thus, the skilled person would have reasonable doubt that the above requirement is fulfilled. In order to overcome this doubt, the Applicant has the possibility to submit substantiated evidence demonstrating that all the claimed compounds are a solution to the problem underlying the current application. Alternatively, a basis could be provided for the expectation that all compounds referred to in the claims can be substituted for one another in the context of the claimed invention, with the expectation of arriving at the same intended result. This latter alternative should be supported by published documents. If the Applicant cannot provide justification for the scope of the
present claims according to either of these two alternatives, the scope of the claims should be restricted accordingly. 
The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding independent claims 11 and 18 and its dependent claims 12-17, which therefore are also considered not inventive, since the above-mentioned objections are also valid.
	        With regard to numeric limitations of claims 11, 13-14, and 18, it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
The following references are considered pertinent to the Applicant disclosure include Graf et al. (U.S. Patent Application Publication 2013/0280434 A1 or U.S. Patent 8,993,658) and Palmer et al. (U.S. Patent Application Publication 2014/0256862 A1 or U.S. Patent 9,309,376) are shown on the Notice of References Cited Form (PTO-892).
Graf discloses a surfactant composition selected from the group consisting of:
ArO-(CH2CH[CH2CH3O)1-10(CH2CH2O)5-50H, wherein Ar can be an optionally
substituted cathecol, and an aqueous coating composition comprising an aqueous polymeric dispersion and from 0.1% to 40% by weight, based on the weight of said polymeric dispersion solids, said surfactant composition of claim 1 (claims 1-2, paragraph [0001], example 1). This compound is used to impart freeze-thaw stability to aqueous compositions.
Graf also discloses a method for forming a coating comprising (a) forming said aqueous coating composition of claim 2 or claim 3; (b) applying said aqueous coating composition to a substrate; and (c) drying, or allowing to dry, said applied aqueous coating composition (claim 4).
Palmer discloses a coating composition comprising: (a) at least one latex polymer; (b) water; and (c) at least one open time and freeze-thaw additive in an amount effective to increase the open time and freeze thaw properties of the coating composition the additive having the structural formula 

    PNG
    media_image1.png
    300
    785
    media_image1.png
    Greyscale


wherein n=2, x=10-12, y=0-10, z=0-10 and t=0-10, BO denotes a moiety derived from butylene oxide and SO denotes a moiety derived from styrene oxide and R is hydrogen or a C1-C22 alkyl group and wherein the additive is present in an amount greater than about 0.5% by weight of the polymer (claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764